Name: 88/516/EEC: Commission Decision of 27 September 1988 on improving the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-10-18

 Avis juridique important|31988D051688/516/EEC: Commission Decision of 27 September 1988 on improving the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) Official Journal L 283 , 18/10/1988 P. 0031 - 0031*****COMMISSION DECISION of 27 September 1988 on improving the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) (88/516/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Government of the United Kingdom forwarded on 25 April 1988 the following laws, regulations and administrative provisions: - the Environmentally Sensitive Areas (Mourne Mountains and Slieve Croob) Designation Order (Northern Ireland) 1988; Whereas the Government of the United Kingdom has also forwarded standard contracts to be concluded with farmers; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied, from the angle of the compatibility of the forwarded provisions with Regulation (EEC) No 797/85 and having due regard to the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the measures provided for relate to the demarcation of environmentally sensitive areas; whereas these measures adequately determine farming practices compatible with the requirements of conserving these areas, whereas the amount of the aid is fixed in the light of the undertakings entered into by the farmers and the resulting losses in income; whereas these measures are therefore consistent with the conditions and objectives of Title V of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Committee (EAGGF) has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Statutory Rules of Northern Ireland 1988 No 91 'Environmentally Sensitive Areas (Mourne Mountains and Slieve Croob) Designation Order (Northern Ireland) 1988', forwarded by the Government of the United Kingdom pursuant to Article 24 (4) of Regulation (EEC) No 797/85, satisfy the conditions governing a financial contribution from the Community to the measures referred to in Title V of the said Regulation. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 27 September 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.